Mb. Justice FbaNOo Soto
delivered the opinion of the court.
This is an action of unlawful detainer. The plaintiff alleged that she was the owner of the house described in the complaint and that the defendant had possession of it at sufferance. The defendant denied these allegations and averred that since prior to 1922 he had been occupying half of the house because he was the joint owner of an undivided one-third of it.
After trial the court dismissed the complaint and from that judgment the present appeal was taken.
In this case only the plaintiff introduced evidence and the appellant maintains that the trial court could not adjust any conflict in the evidence inasmuch as the defendant offered none. However, it seems to have been unnecessary for the defendant to introduce any evidence in support of his allegations and the court based its judgment on the evidence of the plaintiff, which was contradictory and prima facie rather favorable to the defendant. On the one hand, in the deed of acquisition of the house by the plaintiff it is stated that the grantor, a sister of the defendant, acquired the house by inheritance from her deceased father, Francisco Alejandrino, and, on the other hand, in view of that admission favorable to the defendant’s position, it was attempted to destroy the admission by the testimony of the plaintiff. This was contradictory and it is elementary that on evidence of that kind in a summary action of unlawful detainer judgment can not be given against the .defendant, inasmuch as the allegations of the said defendant are not wholly unsupported by the evidence and in such circumstances the action of unlawful detainer should not be sustained, but the parties should be left to assert their respective rights in the corresponding ordinary action. Veve v. Fajardo Sugar Growers’ *407Association, 18 P. R. R. 277; Andino v. Canales, 27 P. R. R. 262.
For the foregoing reason the judgment of the trial court must he

Affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.